DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed. The following is an examiner’s statement of reasons for allowance: The closest prior art of record WO 2017/106323 teaches a wind flow sensing system for determining a turbulence of wind flow (§0013: "systems and devices configured to provide improved light detection and ranging ("LIDAR") turbulence intensity ("Tl") measurements...Tl is a measure of the small-scale fluctuations in wind") at a set of different altitudes above a terrain (§0025: "LIDAR-based meteorological data may include wind shear information, Tl information, average wind speed and/or wind direction at different altitudes") from a set of measurements of radial velocities at each of the altitudes (§0039: "when the raw LIDAR data is a radial velocity time series, meteorology system 2 may determine wind speed component values, w, v, and w, based on the raw LIDAR data"), comprising: an input interface configured to receive the set of measurements (§0025: "Physics-based error correction module 8 may be configured to receive raw LIDAR data", see fig. 1, which implies an input interface) of radial velocities at line-of-site points above the terrain for each of the altitudes for a set of time steps (§0023: "raw LIDAR data 5 may be a time-ordered series of wind velocity measurements. For the WC system, for example, these measurements may include radial wind speeds from each LIDAR beam position...Raw LIDAR. data 5 may, in some examples, include other information, such as a time corresponding to each piece of data, an altitude or distance corresponding to the data"); a processor (§0024: "processing unit", fig. 1 (6)) configured to: and determine, model (11 0)") based on the unbiased horizontal velocities for each time step and the average of the unbiased horizontal velocity; and an output interface configured to render the turbulence 
The prior art however fails to teach estimate velocity fields for each of the altitudes based on data assimilation of the velocity fields above the terrain to fit the measurements of radial velocities, wherein the velocity fields are estimated for the set of time steps; estimate unbiased horizontal velocities at each of the altitudes and for each time step as a horizontal projection of the corresponding radial velocities corrected with corresponding horizontal derivatives of vertical velocities of the estimated velocity fields determined for the corresponding time step; determine, at each of the altitudes, an average of the unbiased horizontal velocities for a period of time including the set of time steps.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH YENTRAPATI whose telephone number is (571)270-7982.  The examiner can normally be reached on 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AVINASH YENTRAPATI/Primary Examiner, Art Unit 2662